FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 13, 2022

                                     No. 04-22-00029-CR

                                    Shaun Andrew HAGA,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                 From the 454th Judicial District Court, Medina County, Texas
                               Trial Court No. 18-02-12709-CR
                        Honorable Daniel J. Kindred, Judge Presiding


                                        ORDER
       Appellant Shaun Andrew Haga was convicted of murder, and the trial court sentenced
him on October 1, 2021. Appellant timely filed a motion for new trial which extended the
deadline to file a notice of appeal to December 30, 2021. See TEX. R. APP. P. 26.2(a)(2).
       On January 12, 2022, Appellant filed a motion for an extension of time to file a notice of
appeal. See id. R. 26.3.
       Appellant’s motion for an extension of time to file a notice of appeal is GRANTED.
Appellant’s notice of appeal is due not later than January 14, 2022. See id.; Olivo v. State, 918
S.W.2d 519, 522 (Tex. Crim. App. 1996).



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of January, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court